         Case 16-11012          Doc 53       Filed 03/03/20 Entered 03/03/20 11:55:27                         Desc Main
                                                Document Page 1 of 1

                                             United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE:    Lauren M Hughes                                        )            Chapter 13
          Kevin S Hughes                                         )            Case No. 16 B 11012
          Debtor(s)                                              )            Judge David D. Cleary

                                                      Notice of Motion

    Lauren M Hughes                                                           Debtor A ttorney: Cutler & A s s ociates Ltd
    Kevin S Hughes                                                            via Clerk's ECF noticing procedures
    3857 N Parkway Dr 1G
    Northbrook, IL 60062


                                                                              >    Dirksen Federal Building
On March 16, 2020 at 9:00 am, I will appear at the location listed to the     >    219 South Dearborn
right, and present this motion.                                               >    Courtroom 644
                                                                              >    Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
methods indicated on or before Wednesday, March 4, 2020.                      /s/ MARILYN O. MARSHALL
                                                                              MARILYN O. MARSHALL, TRUSTEE

                          Motion to Dismiss Case for Failure to Make Plan Payments

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, pursuant to 11 U.S.C. §1307 [c]
[6], stating:

On March 31, 2016, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court on
May 25, 2016, for a term of 60 months with payments of $455.00.

The status of the debtor's plan is:   Current Month            Cash Due           Cash Received     Payment Default
                                            48                 $22,306.00           $21,086.00         $1,220.00

A summary of the 12 most recent receipt items is set forth below:             Report Date: 03/03/2020
                                                                              Due Each Month: $455.00
                                                                              Next Pymt Due: 03/30/2020

    Date           Ref Num            Amount                              Date           Ref Num         Amount
02/20/2019          5635691000          $455.00                       02/20/2019     5635691003Other        $100.00
03/04/2019          5672726000          $455.00                       03/04/2019     5672726003Other        $110.00
03/21/2019          5718738000          $455.00                       05/08/2019          5848039000        $455.00
06/03/2019          5911096000          $455.00                       08/19/2019          6105902000        $455.00
08/19/2019     6105902003Other           $50.00                       09/23/2019          9098733570      $1,770.00
11/11/2019          6322198000          $455.00                       12/30/2019          6439274000        $600.00

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.

Office of the Chapter 13 Trustee                                              /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                            MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312)431-1300
